                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                             CRIMINAL ACTION NO. 5:05CR-11-TBR-1

LEVI MENDIVIL VEGA
AKA EMMANUEL PEREZ RAMOS                                                         DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the pro se motion for a reduction of sentence pursuant

to 18 U.S.C. § 3582 filed by Defendant Levi Mendivil Vega AKA Emmanuel Perez Ramos

(DN 363). Defendant argues that he is entitled to relief under the recent Supreme Court decision

in Hughes v. United States, 138 S. Ct. 1765 (2018). The United States filed a sealed objection

(DN 369), and Defendant did not file a reply. For the reasons that follow, Defendant’s motion to

reduce his sentence will be denied.

       On October 22, 2008, Defendant pleaded guilty to Count 1 of the Superseding Indictment

pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement. The agreement contained guideline

calculations to include a base offense level of 36 under U.S.S.G. § 2D1.1(C)(3). The agreement

did not include a criminal history category but stipulated a sentence of 188 months’

imprisonment. After adjustments were made for Defendant’s supervisory role and acceptance of

responsibility, the Court determined a total offense level of 37 and criminal history category of

III, resulting in a sentencing range of 262 to 327 months. The Court then imposed the below

guideline term of 188 months’ imprisonment pursuant to the binding plea agreement.

       Defendant filed a prior § 3582 motion seeking a reduction of his sentence under

Amendment 782 (DN 337). In response, the United States argued that a reduction was not
authorized because the original sentence was imposed pursuant to a binding plea agreement that

was not based on the sentencing guidelines (DN 341).

       In its Order denying the prior motion, the Court found that it appeared that the binding

agreement was based on the guidelines (DN 344). Nevertheless, the Court found that Defendant

was not eligible for a reduction because under Amendment 782, the total offense level would be

35 and the sentencing range 210 to 262 months. The Court stated that, pursuant to

U.S.S.G. § 1B1.10(b)(2)(A), “except as provided in Subsection (B), the court shall not reduce the

defendant’s term of imprisonment under 18 U.S.C. 3582(c)(2) and this policy statement to a term

that is less than the minimum of the amended guideline range determined under subdivision (1)

of this subsection.” The Court found that the 188-month sentence originally imposed was below

the lowest end of the amended range under Amendment 782, and Defendant was, therefore, not

eligible for a reduction.

       In the instant motion for a reduction of sentence, Defendant now cites the Hughes

decision as grounds for a reduction. In Hughes, the Supreme Court considered whether a

defendant may seek relief under § 3582(c)(2) if he entered a plea agreement specifying a

particular sentence pursuant to Fed. R. Crim. P. 11(c)(1)(C). Hughes, 138 S. Ct. at 1773. The

Court explained, “[i]n a Type-C agreement the Government and a defendant ‘agree that a

specific sentence or sentencing range is the appropriate disposition of the case, or that a

particular provision of the Sentencing Guidelines, or policy statement, or sentencing factor does

or does not apply,’ and ‘such a recommendation or request binds the court once the court accepts

the plea agreement.’” Id. (quoting Fed. R. Crim. P. 11(c)(1)(C)). The Supreme Court held that

the defendant was entitled to a reduction because the sentencing court accepted the Type-C


                                                  2
                   agreement after concluding the sentence was compatible with the sentencing guidelines, which

                   were subsequently lowered by the Sentencing Commission. Id. at 1778. Defendant argues that

                   since he was sentenced under Fed. R. Crim. P. 11(c)(1)(C) agreement, Hughes now makes him

                   eligible for relief under Amendment 782.

                            However, as argued by the United States, Defendant ignores the Court’s reasoning in its

                   Order denying his prior § 3582 motion. The Court denied his motion because Defendant’s 188-

                   month sentence was below the amended guideline range of 210 to 262 months. The Hughes

                   decision has no bearing on the Court’s finding Defendant ineligible for a reduction. Therefore,

                   the Court again finds that Defendant is not entitled to a reduction of his sentence. Further, the

                   188-month sentence imposed remains sufficient, but not greater than necessary to satisfy the

                   purposes of sentencing. Accordingly,

                            IT IS ORDERED that Defendant’s motion for reduction of his sentence (DN 363) is

                   DENIED.

                   Date:   January 24, 2019




                   cc:     Defendant, pro se
                           U.S. Attorney
                   4413.010




                                                                    3



January 23, 2019
